Citation Nr: 0030077	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-17 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from October 1950 to 
July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating determination of the 
Oakland Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Board notes that the RO adjudicated the current issue of 
entitlement to service connection for migraine headaches 
without regard to the finality of the prior Board decision in 
June 1991.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is under a legal duty 
in such a case to determine if there was new and material 
evidence submitted, regardless of the RO's action.  Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Accordingly, this issue has 
been rephrased, as noted on the title page.

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  
Insofar as the veteran's claim is reopened and remand herein, 
no prejudice results from the Board's address of the finality 
question.


FINDINGS OF FACT

1.  The Board denied the veteran's claim of entitlement to 
service connection for  migraine headaches in June 1991; the 
veteran did not appeal that determination.

2.  Evidence submitted since the June 1991 Board decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the June 1991 decision, wherein the 
Board denied entitlement to service connection for migraine 
headaches, is new and material, and the veteran's claim for 
service connection is reopened.  38 U.S.C. A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.  If new and material evidence 
is presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim decided 
upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  New evidence is 
considered to be material where such evidence provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Court of Appeals") ruled that the Court 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In Colvin, the Court adopted 
the following rule with respect to the evidence that would 
justify reopening a claim on the basis of new and material 
evidence, "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome".  Colvin, 
1 Vet. App. at 174.  In light of the holding in Hodge, the 
Board will analyze the evidence submitted in the case at hand 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).


Analysis

In June 1991, the Board denied service connection for 
migraine headaches and notified the veteran of such 
determination and his right to appeal.  The veteran did not 
appeal and the June 1991 Board decision became final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

Evidence before the Board at the time of its June 1991 denial 
consisted of a copy of a daily service report demonstrating 
that the veteran was hospitalized in November 1950; the 
veteran's February 1989 application for compensation; a 
September 1989 Statement in Support of Claim from the veteran 
accompanied by an NA Form 1355 Form, and treatment records 
from C. C., M.D., showing treatment for headaches beginning 
in September 1970; a December 1989 response from the National 
Personnel Records Center (NPRC) indicating that the veteran's 
service medical records may have been destroyed in the 1973 
fire; and a May 1990 report from NPRC indicating that a 
search for certain sick reports had been performed without 
success in locating pertinent records.

In denying service connection for migraine headaches, the 
Board indicated that military sick records demonstrated that 
the veteran was hospitalized in November 1950 but did not 
list his ailment.  The Board also acknowledged the private 
treatment records that had been forwarded by the veteran.  
The Board indicated that although it was unfortunate that the 
veteran's service medical records were not available, service 
connection could have been established by other evidence such 
as clinical records proximate to service showing the 
existence of the claimed disorder or by a history reflecting 
their onset in service.  The Board found no such evidence in 
this case.  The Board thus denied service connection for 
migraine headaches as not incurred in or aggravated by 
service.

Evidence added to the record subsequent to the Board's June 
1991 decision includes the veteran's February 1999 
application for compensation; a lay statement from K. R. 
indicating that the veteran suffered from migraine headaches 
while in the service; a lay statement from K. Ro. indicating 
that he had been in basic training with the veteran and was 
concerned that the veteran could have been redlined because 
of problems with headaches, and that the veteran was 
hospitalized in December 1950 when K. Ro. was shipped out; a 
statement from Dr. C. indicating that he had previously 
treated the veteran for headaches; a statement from D. S., 
M.D., stating that he had also treated the veteran for 
headaches in the past; the veteran's June 1999 notice of 
disagreement; and the veteran's July 1999 substantive appeal.

The Board finds that the evidence added to the record since 
the June 1991 decision directly addresses the issue on appeal 
insofar as the veteran has submitted lay statements from 
several individuals corroborating that he had headaches while 
in service and other statements relevant to continued 
headache symptomatology.  These statements were not present 
at the time of the Board's previous denial.

The issue at hand is whether the veteran has current migraine 
headaches related to service.  The additionally received 
evidence suggests that the veteran's current migraine 
headaches may be related to headaches he experienced during 
service and speaks to the continuity of headache 
symptomatology.  See 38 C.F.R. § 3.303(b).  Thus, the 
additional evidence bears directly and substantially upon the 
issue at hand, and being neither duplicative nor cumulative, 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen his claim for service connection for migraine 
headaches.  38 C.F.R. § 3.156.


ORDER

The veteran having submitted new and material evidence, the 
claim of entitlement to service connection for migraine 
headaches is reopened, to that extent only the appeal is 
granted.



REMAND

The Court has held that it may be prejudicial for the Board 
to reopen a claim on the basis of new and material evidence 
and then decide that claim on the merits, prior to 
consideration of the claim on the merits by the RO.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Moreover, the law now provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

The law specifically provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

In this case there is competent evidence of existing migraine 
headaches, as well as both lay and medical evidence speaking 
to the continuity of the veteran's symptomatology beginning 
in service and to date.  The Board is thus of the opinion 
that examination may substantiate the veteran's claim and 
that he should be afforded a VA neurological examination to 
determine the nature and etiology of any migraine headaches, 
with the examiner being requested, following a thorough 
review of the record, to render an opinion as to whether it 
is at least as likely as not that any current migraine 
headaches are etiologically related to the veteran's period 
of service.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should send the veteran Form 
NA 13055 (Request for Information Needed 
to Reconstruct Medical Data).  If 
additional pertinent information is 
obtained, the RO should make another 
attempt to secure the additional service 
medical records or alternative records 
through official channels, including an 
additional search of the Surgeon 
General's Office (SGO) extracts.  Such 
efforts should be documented in the 
record.

2.  The RO should request that the 
veteran supply the names, dates, and 
places, of any individuals or treatment 
facilities that have treated him for 
headaches since his separation from 
service.  After having received proper 
authorization from the veteran, the RO 
should obtain copies of any records not 
already included in the claims file and 
associate them with the claims file.  

The veteran is otherwise advised that he 
has the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

3.  The RO should schedule the veteran 
for a VA neurological examination in 
order to determine the nature and 
etiology of any current migraine 
headaches.  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.

With regard to the veteran's headache 
complaints, the examiner is requested to 
render the following opinions:

(a) Does the veteran currently have 
migraine headaches?

(b) If the veteran currently has migraine 
headaches, is it at least as likely as 
not that the current migraine headaches 
are related to the veteran's period of 
service?

The examiner is requested to give 
detailed rationale for each opinion 
rendered.  

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures. See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for migraine headaches 
on a de novo basis.  If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case should 
be given to the veteran and his 
representative.  They should be afforded 
a reasonable period of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.M. Daley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


